Exhibit 10.4 Dated 15 of March 2017 MARKETAXESS EUROPE LIMITED and Christophe Roupie CONTRACT OF EMPLOYMENT CONTRACT OF EMPLOYMENT This contract of employment is made on 15 of March 2017 between: (1) MarketAxess Europe Limited, whose registered office is at 5 Aldermanbury Square, London, EC2V 7HR (the "Company"); and (2) Christophe Roupie of 61Prince's Gate Mews, London SW7 2PP ("you"). This Contract of Employment sets out the terms on which you are employed by the Company. 1Interpretation 1.1 In this agreement (and any schedules to it): 1.1.1 "Board" means the board of directors of the Company from time to time or any person or committee nominated by the board of directors as its representative for the purposes of this agreement; 1.1.2 "Employment" means the employment governed by this agreement; 1.1.3 "Group" means the Company, its ultimate holding company for the time being and the associated companies (as defined in section 435 of the Insolvency Act 1986) of the Company for the time being; 1.1.4 "Group Company" means a member of the Group and "Group Companies" will be interpreted accordingly; 1.1.5 "holding company" has the meaning given in section 1159 of the Companies Act 2006; and 1.1.6 "Termination Date" means the date on which the Employment is terminated; 1.1.7 references to any statutory provisions include any modifications or re-enactments of those provisions; 1.1.8 references in thisagreement to rules, regulations, policies, handbooks orother similar documents which supplement it, are referred to in it or describe any pensions or other benefits arrangements, are references to the versions or forms of the relevant documents as amended or updated from time to time; and 1.1.9 headings will be ignored in construing this agreement. 2 Start Date and Continuous Employment 2.1Your employment will commence on 15 day of March 2017 (the "Commencement Date").
